Title: To James Madison from Peder Pedersen, 14 July 1808
From: Pedersen, Peder
To: Madison, James



Philadelphia 14th. July, 1808.

Mr. Pedersen has the Honor to present his best Respects to Mr. Madison permitting himself at the same time the Liberty to request of Mr. Madison the favor of forwarding with his own dispatches by the Vessel about to proceed to Europe, the enclosed letter to Mr. Dreyer at Paris.  Mr. Pedersen flatters himself that Mr. Madison will not refuse this favor when he learns that to all the letters Mr. Pedersen sent by the Ossage he has received no answer.  He is not even informed of their reception in France, nor did he by the Ossage receive any letter of any Kind.  Mr. Pedersen hopes that his own public as well as private sentiments are known in such a light as to render it needless for him to submit the assurance that the enclosed Letter contains nothing in any way injurious to the Interest of the United States.
